Citation Nr: 1760631	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from August 1951 to April 1953.  The Veteran died in January 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision in which the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318.


FINDINGS OF FACT

1. The Veteran died in January 2012; on the death certificate the immediate cause of death was listed as septic shock and acute respiratory failure due to pneumonia, and chronic kidney disease and diabetes were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

2. At the time the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; cold weather injury to the right foot, rated as 30 percent disabling; and cold weather injury to the left foot, rated as 30 percent disabling; the combined rating was 90 percent. 

3. The disabilities for which service connection was in effect during the Veteran's lifetime did not cause or worsen his cause of death, nor did they otherwise play a material causal role in the Veteran's death.

4. The Veteran's fatal septic shock and acute respiratory failure due to pneumonia was not present during service or for many years afterward, and was not etiologically related to his military service.

5. The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. §1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with 38 U.S.C. § 5103 compliant notice in a letter dated in April 2012, which was prior to the initial adjudication of her appeal.  The notice advised her of the information and evidence necessary to substantiate her claims, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was specifically advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."  Notice provided to the appellant was compliant with Hupp v. Nicholson, supra.

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records (STRs) and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In short, the Board has carefully considered the provisions of its duties to notify and assist, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C. § 1318 have been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non-prejudicial to the appellant.

II. Service Connection for the Cause of the Veteran's Death

The appellant essentially contends that the Veteran's service-connected cold injuries to the right foot and the left foot contributed to his cause of death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service- connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Prior to the Veteran's death, service connection was in effect for PTSD, rated as 70 percent disabling; cold weather injury to the right foot, rated as 30 percent disabling; and cold weather injury to the left foot, rated as 30 percent disabling.  The combined rating at the time of death was 90 percent, and a TDIU had been granted, effective from October 14, 2010. 

Private records from Parkwest Medical Center show that in January 2012 that the Veteran was admitted to the hospital for acute respiratory failure and sepsis with left-sided pneumonia.  He was admitted to intensive care due to sepsis with multiorgan dysfunction, and was initiated on antibiotics for treatment of pneumonia.  He died several days later while hospitalized.  

A death certificate shows that the Veteran died in January 2012, and the immediate cause of death was listed as septic shock and acute respiratory failure due to pneumonia, and chronic kidney disease and diabetes were listed as other significant conditions contributing to death but not resulting in the underlying cause.

In a letter dated in February 2012, Dr. B. indicated that one of the main contributors to the Veteran's vascular insufficiency was damage from frostbite injury.  Dr. B. opined that the Veteran's vascular problems could have contributed to his death.  

In a VA opinion dated in May 2012, the examiner concluded that overall, the causes of death on the Veteran's death certificate (to include the comment from Dr. B. in 2012 stating "could be") did not support a finding that the cold injuries caused the Veteran's demise, or that his cold injuries led to the causes of death on the death certificate, finding that the Veteran had many other medical comorbidities that caused his demise.  The examiner also noted, however, that the only manner in which this claim could be managed properly would be to review the medical records prior to the Veteran's demise, from Parkwest Medical Center.  

Subsequent to the May 2012 VA medical opinion, the Veteran's treatment records from Parkwest Medical Center were obtained.  The Veteran's claims file was then forwarded to another examiner for a review of those treatment records and another medical opinion. 

In a VA medical opinion dated in January 2014, the examiner noted a review of the file, highlighting that records showed that in January 2012, the Veteran presented to the hospital with pneumonia and sepsis complicated by renal failure, and passed away from these illnesses.  The examiner opined that because the Veteran's cold weather injuries were unrelated to pneumonia, sepsis, and renal failure, it was less likely than not that his cold weather injuries contributed to his death in any way.

Thereafter, the appellant responded with an April 2014 letter from Dr. B., who indicated that she was the Veteran's primary care physician from November 2005 until his death, and that she knew the extent of his vascular disease from the effects of frostbite as well as brittle diabetes.  Dr. B. opined that the extent of the Veteran's vascular disease could contribute to difficulties in treating him with IV antibiotics and "certainly contributed to his death".  

In light of Dr. B.'s April 2014 letter, the Veteran's claims file was again forwarded to another examiner for a medical opinion.  In a VA medical opinion dated in July 2015, the examiner noted that the Veteran was service-connected for cold injuries which would affect his extremities but not his renal circulation.  The examiner indicated that it was noted in the records that the Veteran was admitted to Parkwest Medical Center in 2012 with pneumonia and acute respiratory failure, and at that time had stage 4 nephropathy secondary to hypertension and diabetes.  The examiner indicated that the medical evidence did not show that it was difficult for the Veteran to be treated with an IV due to his service-connected cold injuries, but rather, that it was difficult for him to be treated due to his diabetic and hypertensive nephropathy which were not related to service.  The examiner concluded that the Veteran's cold weather injuries were unrelated to pneumonia, sepsis, and renal failure, and that it was less likely than not that cold weather injuries contributed to his death in any way. 

A review of the claims files indicates that there are medical opinions both favorable and unfavorable to a link between the Veteran's service-connected cold weather injury to the feet and his death.  In support of her claim, the appellant submitted two medical opinions from a private physician, Dr. B.  There are also opinions by VA physicians which go against the claim, and each basically found it to be less likely than not that the Veteran's cold weather injuries contributed to his death in any way 

With regard to these medical opinions, the Board notes that when there is conflicting evidence in the record, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In weighing the conflicting medical opinions, the Board concludes that the one rendered in June 2015 by a VA physician is more persuasive and probative than the February 2012 and April 2014 opinions from Dr. B.  First, the Board notes that the June 2015 VA opinion included a review of the claims folder, which included the February 2012 and April 2014 opinions from Dr. B.  Although Dr. B. was the Veteran's primary care physician for the 7 years prior to his death, the April 2014 opinion from Dr. B. did not include a review of the claims folder.  The Board is aware that review of the claims file is not a strict requirement for a private medical opinion, although the probative value of a medical opinion is dependent upon whether the clinician had access to, or was otherwise informed of, the relevant facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  What makes the July 2015 VA opinion more probative and persuasive is the fact that the VA physician reviewed the claims folder, cited pertinent parts of the Veteran's medical history, and rendered a definitive opinion with supporting rationale, including addressing the other possible theories of entitlement regarding the cause of the Veteran's death.  Thus the Board finds that the July 2015 VA opinion is well reasoned and based on an objective, independent review of the relevant evidence.  Thus, it has the proper factual foundation and is entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993). 

On the other hand, the April 2104 opinion provided by Dr. B., although definitive in finding that the Veteran's vascular disease contributed to his death, is conclusory and without supporting rationale for the final conclusion that the Veteran's cold weather injuries of the feet was related to septic shock and acute respiratory failure due to pneumonia.  Similarly, the February 2012 opinion provided by Dr. B. is also conclusory and without supporting rationale.  It also phrased in speculative ("could have") terms.  Thus, the Board concludes that the July 2015 VA examiner's opinion is more persuasive and probative than the February 2012 and April 2014 opinions provided by Dr. B.  

The Board recognizes that the appellant has sincerely contended that the Veteran's cause of death - septic shock and acute respiratory failure due to pneumonia - was related to his cold weather injuries of the feet.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board does not believe that the etiology of septic shock and acute respiratory failure due to pneumonia is subject to lay diagnosis.  Jandreau, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether the Veteran's pneumonia, which led to septic shock and acute respiratory failure, which caused his death, had an onset in service or is otherwise related to service, in the absence of specialized training, and the appellant has not established any specialized training for such qualifications. 

In conclusion, the preponderance of the competent evidence of record is against a finding that the cause of the Veteran's death was linked to service or to any of his service-connected disabilities.  He died 59 years after his separation from active service, due to septic shock and acute respiratory failure due to pneumonia, which was not present in service or for many years afterward.  Therefore, although the Board is sympathetic with the appellant's loss of her husband, we find a lack of competent and probative evidence to warrant a favorable decision.  In summary, and for reasons and bases set forth above, because the record preponderates against a finding that the Veteran's death was due to service-connected disability or otherwise related to service, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. DIC benefits pursuant to 38 U.S.C. § 1318

Pursuant to 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.2(a). 

The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b). 

Claims under 38 U.S.C. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime. 38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 
Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  The Veteran was separated from service in April 1953, and he died in January 2012.  At the time of his death, service connection was in effect for PTSD, rated as 70 percent disabling; cold weather injury to the right foot, rated as 30 percent disabling; and cold weather injury to the left foot, rated as 30 percent disabling.  The combined rating at the time of death was 90 percent.  Thus, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of her discharge or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C. § 1318. 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims.  Id.  Also, the appellant has not alleged or argued CUE in any prior rating decision.

As the law is dispositive of the claim for entitlement to DIC benefits under 38 U.S.C. § 1318, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C. § 1318 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


